Citation Nr: 0326789	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  01-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an initial evaluation in excess of zero 
percent for the residuals of a head injury.  

4.  Entitlement to an initial evaluation in excess of zero 
percent for a rash.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




REMAND

The appellant had active military service from November 1985 
to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.  

In April 2002, the RO sought clarification of the veteran's 
desire to appear at a hearing before a member of the Board at 
the RO.  (The veteran had requested such a hearing when a 
filed an appeal in July 2001.)  In May 2002, the veteran 
contacted the RO by telephone.  A report of the conversation 
indicates that the veteran indicated that he no longer wanted 
a hearing.  He also said that the American Legion was no 
longer his representative before VA.  

The provisions of 38 C.F.R. § 20.607 (2003) allow for 
revocation of a power of attorney, but this must be done in 
writing.  The Board cannot ascertain from the available 
record whether the American Legion had in fact been 
previously appointed by the veteran to act in his behalf.  
Nevertheless, given VA's practice of removing power of 
attorney documents from claims files once it is believed that 
there has been a revocation, it is not surprising that such 
information cannot be gleaned from the record.  Consequently, 
further action is required to clarify the veteran's desires 
and to obtain any revocation in writing.  

In May 2000, the appellant underwent a VA PTSD examination.  
Following mental status evaluation, he was diagnosed with the 
following:  (1) PTSD, chronic, mild, (2) major depressive 
disorder, single episode, resolving, and (3) status-post head 
injury with subdural hematoma.  He had a Global Assessment of 
Functioning (GAF) score of 65.  

A VA examination was conducted in June 2000.  At that time, 
the appellant stated that during service, he was hit in the 
head and suffered a subdural hematoma, with a residual 
concussion.  The appellant indicated that following his head 
injury, he started to experience chronic headaches.  He noted 
that at present, he had headaches on the average of three 
times a week.  According to the appellant, while he was in 
the military, he had a rash over certain areas of his body.  
The appellant reported that the rash would "come and go" 
and that he currently experienced it about twice a month.  In 
addition, the appellant further indicated that in 1992, he 
developed back pain.  The appellant noted that he thought the 
pain was from riding in a tank and suffering "jarring-type" 
movements.  He revealed that at present, he had chronic back 
pain.  After the physical examination, the examiner diagnosed 
the appellant with the following:  (1) post-concussion 
headaches, status-post subdural hematoma, with occasional 
loss of memory, (2) residual low back pain, chronic, with no 
functional loss of range of motion, and (3) chronic 
dermatitis.  

By a December 2000 rating action, the RO granted the 
appellant's claims of entitlement to service connection for 
PTSD, entitlement to service connection for the residuals of 
a head injury, and entitlement to service connection for a 
rash.  The RO assigned a 10 percent disability rating under 
Diagnostic Code 9411 for the appellant's service-connected 
PTSD, a zero percent disability rating under Diagnostic Code 
8100 for the appellant's service-connected residuals of a 
head injury, and a zero percent disability rating under 
Diagnostic Code 7806 for the appellant's service-connected 
rash, each effective from November 15, 1999.  In addition, by 
the same rating action, the RO denied the appellant's claim 
of entitlement to service connection for the residuals of a 
back injury.  

In July 2001, the RO received outpatient treatment records 
from the VA Medical Centers (VAMCs) in Tuscaloosa and 
Montgomery, dated from June 1999 to July 2001.  The records 
show that in September 1999, the appellant had an x-ray taken 
of his lumbosacral spine.  The x-ray was reported to be 
negative for any acute change.  It was noted that there was 
lumbarization of S1.  The records also reflect that in 
November 1999, the appellant stated that he suffered from 
headaches about twice a week.  In December 2000, it was noted 
that according to the appellant, he suffered from headaches 
twice weekly, and that his headaches were located in the back 
of his head and radiated to the temporal area.  The appellant 
reported that he took Tylenol #3 in order to relieve the pain 
from his headaches.  The records further show that in May 
2000, the appellant was treated after complaining of low back 
pain for the last three to four years.  At that time, he 
stated that he had no history of an injury, and that he had 
been working for a lumber company for the past two to three 
years.  The examiner noted that an x-ray showed no 
abnormality.  The diagnosis was chronic low back strain.  

In September 2002, the appellant underwent a VA neurological 
examination.  The pertinent diagnosis was chronic headaches, 
episodic and unstable.   

A VA PTSD examination was conducted in September 2002.  
Following mental status evaluation, the appellant was 
diagnosed with the following:  (1) PTSD, (2) major depressive 
disorder, in remission.  He had a GAF score of 63 for PTSD; 
GAF score of 70 for major depressive disorder.  

In addition, the Board notes that the appellant has contended 
that his PTSD has made it difficult for him to maintain 
employment.  Thus, in view of the appellant's decreasing GAF 
score and his assertion with respect to the impact of PTSD on 
his employability, the Board believes that the level of 
disability attributable to the service-connected PTSD is best 
evaluated only after a detailed VA psychiatric examination.  

Moreover, as previously stated, the appellant's service-
connected residuals of a head injury have been assigned a 
zero percent disability rating under Diagnostic Code 8100.  
Diagnostic Code 8100 pertains to migraines.  A 10 percent 
evaluation will be assigned for migraine headaches with 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months.  A 30 percent evaluation will 
be assigned for migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the prior several months.  A 50 percent 
evaluation will be assigned for migraine headaches with very 
frequent completely prostrating prolonged attacks productive 
of severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).  Thus, in light of above and the 
appellant's recent complaints of suffering from headaches two 
to three times a week, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed in order to determine the current severity of the 
appellant's service-connected residuals of a head injury.  
Furthermore, in light of the current diagnosis of chronic low 
back strain, the Board is also of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed in order to determine the etiology of any current 
back disability.  

Additionally, with respect to the skin claim, the Board notes 
that there has been a change in the law affecting the 
adjudication of the claim of entitlement to an evaluation in 
excess of zero percent for a rash, which is currently 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Effective August 30, 2002, the rating criteria applicable to 
evaluating skin conditions under 38 C.F.R. § 4.118, have been 
amended.  See 67 Fed. Reg. 49,590-599 (July 31, 2002).  In 
this case, the new regulatory criteria used for the 
evaluation of skin conditions have not yet been provided to 
the appellant.  Since this change in law occurred while the 
appeal was pending, the Board must apply the version of the 
law that is more favorable to the claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, VA must 
apply the old criteria prior to the effective date of the new 
regulation.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Thus, in light of the above, the Board finds that 
the appellant should be specifically advised by the RO of the 
new and the old criteria for rating skin disabilities.  
Moreover, the appellant should be afforded a new VA 
examination which evaluates his symptomatology in terms 
pertinent to the rating criteria that were in effect when he 
filed his claim, as well as the rating criteria as amended 
during the pendency of his appeal.  See 38 C.F.R. § 4.118 
(2002); 67 Fed. Reg. 49,596-99 (July 31, 2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), notification is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a 38 U.S.C.A. § 5103(a) notification.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
of this and ask them to provide a copy of 
the outstanding medical records.  The RO 
should also contact the veteran and ask 
him to put into writing his revocation of 
any previously executed power of 
attorney.  The veteran should also be 
asked to clarify in writing his intent 
with respect to the previously requested 
hearing before a member of the Board.

3.  Thereafter, please make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded the 
following examinations:   

(A) a comprehensive VA orthopedic 
examination to determine the nature and 
etiology of any back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished, to specifically include x-
rays.  After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to the medical probabilities 
that any currently diagnosed back 
disability is related to the appellant's 
period of active military service.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and explained.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

(B) a comprehensive VA psychiatric 
examination to determine the current 
nature and severity of the appellant's 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA psychiatric 
examinations, conducted in May 2000 and 
September 2002.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the specific criteria set 
forth in 38 C.F.R. § 4.130 (2002) 
(General Rating Formula for Mental 
Disorders).  The examiner should also 
provide a full multi-axial evaluation, to 
include the assignment of a numerical 
score on the Global Assessment of 
Functioning scale.  It is imperative that 
the examiner include an explanation of 
the significance of the assigned 
numerical score relative to the 
appellant's ability to work.  
Furthermore, the examiner should provide 
an opinion as to the degree of industrial 
impairment due to the appellant's 
service-connected PTSD.  Social 
impairment, as it affects industrial 
adaptability, should also be discussed.  
For the examiner's convenience, the 
criteria are as follows:  

General Rating Formula For Mental 
Disorders:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  100%

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
inability to establish and maintain 
effective relationships.  70%

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  50%

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  
30%

Occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.  
10%

A mental condition has been formally 
diagnosed, but symptoms are not 
severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication.  0%

(C) a comprehensive VA neurological 
examination to determine the current 
nature and severity of the appellant's 
service-connected residuals of a head 
injury, to include a headache disorder.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should 
discuss whether or not the appellant's 
residual headaches result in any 
characteristic prostrating attacks with 
an estimation as to the average number of 
any such attacks over the past several 
months, or whether or not the disorder 
has resulted in very frequent completely 
prostrating and prolonged attacks 
producing severe economic inadaptability.  
A complete rationale should be provided.  
Any other residual of head injury should 
be identified and the disabling effects 
described in detail.

(D) a comprehensive VA dermatological 
examination to determine the current 
nature and severity of the appellant's 
service-connected rash.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner should be asked to discuss 
the presence (including degree) or 
absence of ulceration, exfoliation, 
crusting, systemic or nervous 
manifestations, exudation, itching, or 
lesions.  In addition, the examiner must 
report all locations where the 
appellant's skin disorder appears (the 
percentage of the entire body) and 
express an opinion as to whether it is on 
an exposed area, disfiguring, or 
exceptionally repugnant.  Moreover, the 
examiner should comment as to whether, in 
the past 12 months, the appellant had 
used systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, and if so, the 
frequency he had used such therapy should 
be noted.  In the alternative, the 
examiner should note whether the 
appellant had used a topical therapy in 
the past 12 months.  All findings should 
be reported in detail.  The rationale for 
all opinions should be explained in 
detail.

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.

5.  Then, the RO should review and re-
adjudicate the claims.  Specifically, in 
regard to the appellant's claim for an 
evaluation in excess of zero percent for 
a rash, the RO should consider the newly 
enacted provisions of 38 C.F.R. § 4.118, 
pertaining to the evaluation of skin 
conditions.  See 67 Fed. Reg. 49,590-599 
(July 31, 2002).  If any such action does 
not resolve each claim to the appellant's 
satisfaction, the RO should issue the 
appellant a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

